DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/669,886 filed on 10/31/2019 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statements dated 10/31/2019 and 11/7/2019 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.
Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 9 lines 12-20, and Figure 1 in the Applicant’s instant disclosure. Therefore, the method of claims 1-15 is statutory under 35 U.S.C. § 101.

With respect to claim 17 under 35 U.S.C. § 101, the recited “computer readable medium” is not explicitly defined as taken in view of the Applicant’s instant specification on page 2 lines 3-4. However, the Examiner interprets the “computer readable medium” as a hardware physical storage device to exclude non-statutory embodiments such as 

Drawings Objection
A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be shown in the drawing. Optionally, Applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.83. 37 CFR 1.84(n)(o) is recited below:
(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."
	The drawings are objected to because some elements or boxes (i.e., see the Figures 1 and 2A) have no suitable descriptive legends, which should contain as few words as possible, where necessary for understanding of the drawing.

Claim Objections
Claims 2 and 18 are objected to because of the following informalities:
	Claims 2 and 18 recite the phrase “similarity has for the page P” which should be written as “similarity hash for the page P”.
	Correction is respectfully required.

Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
	The specification fails to provide an explicitly definition of the limitation “computer readable medium” as recited in line 1 of claim 17, thus insufficiently supports the claimed limitation. Appropriate correction is respectfully required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 18 and 19 of the copending application 16/669,860 contain every element of claims 1, 16 and 17 of the present application respectively and as such anticipate(s) claims 1, 16 and 17 of the present application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	With respect to claim 17 which is computer readable medium claim. The claim fails to place the invention squarely within one statutory class of invention. On page 2, 
	As such, claims 18-20 are also rejected because they do not remedy the deficiencies inherited by their parent claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1, 16 and 17 recite the feature “determining a plurality of features for the page P”, which renders the claims indefinite. The claims provide no guidance as based on what condition and how in order to determine “a plurality of features” for the page plurality of features” presented or included? There appear to be missing essential elements. Clarification is respectfully required.
	Claims 1, 16 and 17 recite the feature “determining a plurality of feature hashes for the plurality of features”, which renders the claims indefinite. The claims provide no guidance as based on how are the “plurality of feature hashes” being determined or recognized? And what are the “plurality of feature hashes” presented or included?  There appear to be missing essential elements. Clarification is respectfully required.

	Claims 1, 16 and 17 recite the feature “determining… a similarity hash for the page P”, which renders the claims indefinite. The claims provide no guidance as how is the “similarity hash for the page P” being determined or recognized. There appear to be missing essential elements. Clarification is respectfully required.
	
	Claims 1, 16 and 17 recite “a similarity hash for the page P” as being determined, however the “similarity hash for the page P” renders the claims as indefinite. The claims provide no guidance as on what purpose the “similarity hash for the page P” is recited in the claims and/or how the “similarity hash for the page P” is being used for tangible result. There appear to be missing essential elements. Clarification is respectfully required. Examiner notes that the dependent claim 2 recites the feature of using the “similarity hash for the page P” for tangible result.

	Note, the dependent claims are also rejected because they depend on their parent claims.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and a Terminal Disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.

Reasons for Allowance
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving a page P having a binary representation;
	determining a plurality of features for the page P;
	determining a plurality of feature hashes for the plurality of features, wherein each of the plurality of feature hashes corresponds to a different one of the plurality of features, wherein said each feature hash is determined using a hash function and in accordance with said different one of the plurality of features and an index associated with said different one of the plurality of features; and
	determining, in accordance with the plurality of feature hashes for the plurality of features, a similarity hash for the page P”, as recited in the independent claims 1, 16 and 17

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/16/2021